Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species III in the reply filed on 08/20/2021 is acknowledged.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kang et. Al. (US 20110147779 A1 hereinafter Kang).

Regarding claim 1, Kang teaches in Figs. 3-4 with associated text a flip-chip light-emitting module, comprising: 
a thermal dissipation substrate (260 and horizontal parts of 250a and 250b thereon) including two separated plates (horizontal parts of 250a and 250b contacting 310a and 310b on 260), wherein a thermal dissipation channel (space filled by 320) is formed between the two separated plates (paragraph [0049]); 
two conductive adhesive layers (310a and 310b) respectively disposed on the two separated plates (Fig. 3, paragraph [0046]); 
a package assembly including a frame 230 surrounding the thermal dissipation substrate, and a lens unit 280 disposed on the frame, the frame including a conductive path (vertical parts of 250a and 250b) (Fig. 3, paragraph [0037]-[0038]); and 
a light-emitting chip100 including two bottom conductive contacts (150 and 160) respectively contacting the two conductive adhesive layers (Figs. 3-4, paragraphs [0046]-[0047]); 
wherein the frame includes a side wall (parts of 230 outside of 250a and 250b Fig. 3) surrounding the thermal dissipation substrate and an extension wall (parts of 230 extending inward from sidewalls) extending from the side wall, the conductive path includes an external connective end (lower end of vertical part of 250a or 250b) disposed on the side wall, and an internal connective end disposed on the extension wall (lower end of vertical part of 250a or 250b) (Fig. 3).  

Regarding claim 2, Kang teaches the light-emitting chip includes an optical axis (up axis) extending outward from the light-emitting surface, the lens unit further includes a support (portion of 280 connected to 230) deposited on the frame and a lens (protruding portion of 280), the support and the frame together define an light channel around the optical axis, and the lens is deposed on the support and is in the light channel (Fig. 3).  

Regarding claim 4, Kang teaches the package assembly includes a filling layer 240 filled between the frame and the thermal dissipation substrate (240 fills space between 250 and upper portion of 230 Fig. 3, paragraph [0036]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et. al. (US 20050139846 A1 hereinafter Park)  and further in view of Kang.

Regarding claim 1, Park teaches in Figs. 3 or 5a-5i with associated text a flip-chip light-emitting module, comprising: 
a thermal dissipation substrate (33a, 34a, 36 and 37 therbetween) including two separated plates (33a and 34a), wherein a thermal dissipation channel (space between plates) is formed between the two separated plates (paragraph [0040]); 

a light-emitting chip 35 including two bottom conductive contacts (electrode paragraph [0041]) Fig. 3); 
wherein the frame includes a side wall (32 and parts of 31 directly beneath them) surrounding the thermal dissipation substrate and an extension wall (parts of 31 extending inward toward 36 from sidewalls) extending from the side wall, the conductive path includes an external connective end 33c disposed on the side wall, and an internal connective end (top of 33b disposed on the extension wall  (Fig. 3).
Park does not specify two conductive adhesive layers respectively disposed on the two separated plates and the two bottom conductive contacts are respectively contacting the two conductive adhesive layers however Park teaches the bottom conductive contacts are respectively contacting the two separated plates via flip chip bonding (paragraph [0041]) 
Kang teaches in Fig. 4 with associated text two conductive adhesive layers (310a and 310b) respectively disposed on two separated plates (Fig. 3, paragraph [0046]); and two bottom conductive contacts (150 and 160) respectively contacting the two conductive adhesive layers (Figs. 3-4, paragraphs [0046]-[0047]) to make a flip chip bond similar to that of Park so that by using a similar structure for the flip chip bonding of Park the structure would comprise two conductive adhesive layers respectively disposed on the two separated plates and the two bottom conductive contacts are respectively contacting the two conductive adhesive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a flip chip bonding structure as taught by Choi for the flip chip bonding of Park because according to Choi eutectic bonding has an excellent bonding strength and dose not require a step of coating an adhesive material, as mentioned above, the first and second electrodes 150 and 160 of the LED chip 100 are electrically connected by the eutectic bonding to the first and second lead frames 250a and 250b namely, the LED chip 100 has a flip-chip bonding structure on the lead frame 250 


Regarding claim 2, Park teaches the light-emitting chip includes an optical axis (up axis) extending outward from the light-emitting surface, the lens unit further includes a support (portion of 39 connected to 32) deposited on the frame and a lens (protruding portion of 39), the support and the frame together define an light channel around the optical axis, and the lens is deposed on the support and is in the light channel (Fig. 3).  

Regarding claim 5, Park teaches the frame of the package assembly is made of a ceramic material (Park teaches 51 which corresponds to 31 and 52 corresponding to 32 are ceramic Fig. 5e, paragraphs [0049] and [0053]), and the light-emitting chip is selected from the group consisting of light-emitting diodes, resonant-cavity light-emitting diodes, and vertical-cavity surface-emitting laser chips (55 corresponding to 35 is a light emittong diode (paragraph [0054]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1.

Regarding claim 3, Kang teaches the flip chip light emitting module according to claim 1, wherein the two separated plates of the thermal dissipation substrate correspond to the bottom conductive contacts (Figs. 3-4, paragraphs [0046]-[0047]) so as to improves a heat-dissipating effect through the thermal dissipation channel between the two separated plates (paragraph [0048]).  
	Kang does not specify that this structure is so as to improves a heat-dissipating effect through the thermal dissipation channel between the two separated plates that the materials of the structure improve heat dissipation generally.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components 
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. so as to improves a heat-dissipating effect through the thermal dissipation channel between the two separated plates):
The limitation describes purpose, function, operation, or intent -of-use the two separated plates of the thermal dissipation substrate corresponding to the bottom conductive contacts. However, the claim does not disclose a sufficient structure which supports the function. Since Kang shows an identical structure as claimed, namely the two separated plates of the thermal dissipation substrate corresponding to the bottom conductive contacts, the Examiner submits that the two separated plates of the thermal dissipation substrate corresponding to the bottom conductive contacts would be obvious to make capable of producing the claimed results for example the arrangement would improve heat dissipation by conducting heat vertically through each contact and plate rather than horizontally between plates.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897